                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE


   ACT, INC.,                               :
                                            : Case No. 3:18-cv-00186-TRM-HBG
          Plaintiff and Counter-Defendant,  :
                                            :
                         v.                 :
                                            :
   WORLDWIDE INTERACTIVE NETWORK, : JURY TRIAL DEMANDED
   INC. and TERESA CHASTEEN,                :
                                            :
          Defendants and Counter-Claimants. :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :

   DECLARATION OF DAVID NOLTE IN SUPPORT OF PLAINTIFF’S MOTION FOR
         SANCTIONS FOR VIOLATION OF COURT ORDER (RULE 37(B))

           I, David Nolte, declare as follows:

           1.       I have over 40 years of experience as a Certified Public Accountant. I am the

  Founder of Fulcrum Financial Inquiry LLP. My client work focuses on providing valuation of

  businesses and intangible business assets, economic studies, royalty and fraud auditing and

  litigation-related financial analysis. I have worked with a broad range of firms and industries in

  both litigation and non-litigation settings. In the last four years, I have provided damages related

  testimony in thirty-six cases. Over the course of my career, I have provided hundreds of damages-

  related expert reports. I have worked on hundreds of intellectual property cases in which I have

  been retained as an expert on the issue of monetary recovery. Monetary recovery includes actual

  damages and the profits earned by the defendant/alleged infringer.




  SMRH:4853-0291-8329.1                           -1-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 1 of 12 PageID #:
                                  32504
           2.       I was engaged by ACT as an expert on the issue of monetary recovery. On May 20,

  2019, I served an expert report attempting to: (1) Calculate WIN’s revenues and profits under a

  remedy of disgorgement (aka unjust enrichment); and (2) Calculate ACT’s lost profits pertaining

  the Subject Contracts. (See Ex. K at 2.)

           3.       On May 29, 2019, I served an Amended Report (“Report”) with some

  modifications. As indicated in my Report, the disgorgement assessment requires “compil[ing]

  certain of WIN’s sales data from reports produced in this action; and . . . assess[ing] and

  summariz[ing] deductible costs associated with those sales if there are sufficient reliable

  contemporaneous business records to allow such a calculation.” (Ex. K at 2.)

           4.       In preparation for my work in this case, I asked counsel for ACT to provide

  accounting documents produced by Defendant Worldwide Interactive Network, Inc. (“WIN”)

  showing relevant revenues and related costs. My team reviewed over a thousand of WIN’s

  documents, but none of these records were useful contemporaneous summaries of accounting

  information, as would typically be produced in this situation. Accordingly, I provided ACT with

  a targeted list of document requests and interrogatories directed to the information relevant to my

  assessment. I understand ACT served those requests to WIN on March 7, 2019, over 10 weeks

  before I served my report. WIN did not produce anything useful in response.

           5.       In reviewing WIN’s documents, we learned that WIN, like many companies, uses

  QuickBooks to store and track its financial information, including relevant cost and revenue

  information. Because it is WIN’s contemporaneous business record, the QuickBooks Company

  file (“QBW”), QuickBooks Accounting Transmission (“QBA”), or QuickBooks Backup (“QBB”)

  file formats all provide accurate, complete and useful information. I regularly work with and rely




  SMRH:4853-0291-8329.1                           -2-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 2 of 12 PageID #:
                                  32505
  on QuickBooks files and data to analyze financial information and routinely obtain such data from

  both my clients and opposing parties in my engagements.

           6.       Although WIN produced a native QuickBooks file in .QBW format, the file was

  password protected and WIN did not produce the password, even though the file was designated

  “Highly Confidential Attorneys’ Eyes Only” under the protective order. Instead, my team was

  forced to spend hours reviewing and trying to piece together hundreds of invoices and other

  random financial documents to obtain financial information.

           7.       In an apparent attempt to avoid producing its QuickBooks file, WIN provided self-

  created “summaries” of its revenue information from several states. But these summaries do not

  account for all relevant revenues received by WIN. My team discovered numerous invoices related

  to WIN’s sale of the relevant assessments, which included revenue that was not reflected in WIN’s

  self-created “revenue summaries.” These revenue summaries contained inconsistencies and were

  inaccurate and incomplete

           8.       As I explained in my report, WIN’s incomplete records were not helpful for several

  reasons: (1) the documents included expenses irrelevant to disgorgement calculation; (2) the

  documents were projections, not actual results; (3) the documents were too old and more recent

  data could have been produced without an undue burden; (4) the documents summarized revenues

  and expenses at a company-wide level and WIN has several products and services it offers, each

  with unique cost structures; (5) my firm was not provided other contemporaneous business records

  that provide reliable evidence of WIN’s costs of performing the Subject Contracts; and (6) WIN

  is attempting to use prepared-for-litigation summaries that allegedly are based on the QuickBooks

  data, but does not intend to provide ACT with any meaningful opportunity to critique how these

  prepared-for-litigation summaries have been prepared.



  SMRH:4853-0291-8329.1                             -3-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 3 of 12 PageID #:
                                  32506
           9.       I also told WIN’s attorney, Kyle Carpenter, multiple times during my deposition on

  August 7, 2019 that I needed WIN’s financial information to complete my assessments.

  Specifically, I told WIN’s attorney: “My preference would be not to be using Microsoft Excel

  spreadsheets, but to use contemporaneous accounting records . . . .” (Ex. L at 94:12-14.) I also

  stated: “WIN absolutely hid the ball. We asked for -- and WIN actually produced -- QuickBook

  records that would’ve solved all this, would’ve saved my firm a lot of time, and saved ACT a

  bunch of professional fees, and would’ve gotten better answers. But WIN decided to put a

  password on the thing that -- on the file they produced, and then refused to provide a password. So

  WIN has not provided its own records -- that could’ve been easily produced in less time than I’ve

  given you this answer -- and that’s why you have to read this stuff and ask me a bunch of questions,

  and I’ve got to have umpteen footnotes in it. It’s because WIN hid the ball with respect to

  its accounting records.” (Ex. L at 87:12-24.)Additionally, in regard to the QuickBooks files, I

  stated: “[T]here’s accounting records that would’ve made this whole assignment easier, and if

  you want me to do a - - a better, complete and less expensive job, I still would appreciate

  getting those records.” (Ex. L at 88:5-9.)

           10.      In an April 30, 2019 “Response to the Emergency Motion of Plaintiff ACT, Inc. to

  Compel Defendant Worldwide Interactive Network, Inc’s Supplemental Responses to Plaintiff’s

  Second Set of Interrogatories and Second and Third sets of Requests for Production” (Dkt. 84 at

  9-10), WIN contends that WIN did not produce the password to its contemporaneous QuickBooks

  file because it was concerned about providing “active links” to its bank accounts. That is not a

  valid excuse. I work regularly with QuickBooks files in native format. Many of those files are

  from adverse parties in litigation. WIN’s claimed security issues could be addressed through any

  one of the following means:



  SMRH:4853-0291-8329.1                             -4-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 4 of 12 PageID #:
                                  32507
           a.    The simplest solution would have been to provide a .QBA file. A QBA file is a format

                 used for sharing information with outside accountants, which does not allow the

                 accountant to access banking services. See https://quickbooks.intuit.com/learn-

                 support/en-us/accountant-s-copy-passwords/use-the-accountant-s-copy/00/203725#

                 (stating, under the header “What else you can (and can't) do” that accountants “can’t .

                 . . Use online banking services”).

           b.    WIN could also have made a copy of their .QBW file and removed the online access

                 credentials before producing it in the litigation.

           c.    Another solution would be to create a user name for my firm and prevent access to the

                 online banking function for that user.

           11.      To the extent that WIN has some other reason for not producing the native

  QuickBooks files, I would expect counsel for WIN to discuss it with counsel for ACT so that we

  can work with counsel for WIN to address any issues. Such a cooperative effort in meeting and

  conferring to resolve claimed issues typically occurs when concerns exist regarding production of

  native files and/or confidential information.

           12.      I understand WIN produced six documents that it claimed contained the relevant

  financial information (WIN-02995415 (Ex. M), WIN-02995556 (Ex. N), WIN-02995563 (Ex. O),

  WIN-02995701 (Ex. P), WIN-02995713 (Ex. Q), WIN-02995714 (Ex. R)). My team reviewed

  each of these documents and determined they were not a representation of “completed financial

  information.” Additionally, all six documents appear to be created for the purposes of this

  litigation.

           13.      For example, four of these six documents produced by WIN appear to be reports

  generated from QuickBooks. (WIN-02995415 (Ex. M), WIN-2995556 (Ex. N), WIN-02995563



  SMRH:4853-0291-8329.1                               -5-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 5 of 12 PageID #:
                                  32508
  (Ex. O), WIN-01995714 (Ex. R).) By definition, in creating an extraction in QuickBooks, WIN

  can specify what information is included in the extract in a manner that is incomplete. Without an

  original “ .QBW”, “QBA”, or “.QBB” file to compare, I cannot determine the completeness of

  these extracts.

           14.      Providing the QuickBooks file would not be burdensome to WIN. In fact, WIN has

  already provided the QuickBooks file; the information I am missing is the password. In order for

  me to have access to WIN’s QuickBooks file, I need WIN only to provide me the password and

  run a refresh on the files so the information is up to date.

           15.      Another document, titled                               WIN-02995713 (Ex. Q), is

  a single page PDF. This document does not appear to be an extract from QuickBooks and there is

  no way to determine what information was used to generate this document without comparing it

  to the original QuickBooks record (.QBW, QBA, or .QBB) record. Additional detail is needed to

  determine whether this one-page PDF includes costs that would not normally be deductible in a

  disgorgement calculation. For example, this page adds                     to certain cost categories,

  without any explanation or detail of what the “            ” includes.

           16.      The sixth document, WIN-02995714 (Ex. R), appears to be an income statement

  prepared using the QuickBooks software which was prepared specifically for this litigation. The

  report shows totals for nearly eight years. Clearly, additional relevant information is available that

  is not included on this prepared-for-litigation report.

           17.      The PDF files that WIN produced are also inefficient to work with because they are

  not sortable and cannot be used for mathematical processes. The native files are therefore needed

  to avoid unnecessary and wasteful clerical efforts involving the PDF files that WIN produced. For

  example, WIN-02995563 – 5700 (Ex. O) is a 138-page report that includes redactions. Because of



  SMRH:4853-0291-8329.1                             -6-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 6 of 12 PageID #:
                                  32509
  the redactions, the total on the last page of the report is not useful by itself. If the information

  that has not been redacted is to be used for any mathematical process or sorting, these 138 pages

  would need to be re-input. Putting aside the desire to make the task difficult on one’s

  opposing party, there is no good reason why this additional clerical effort should be required.

  Production of data in a native, executable form typically occurs in this situation.

           18.      Additionally, the extractions provided by WIN are incomplete on their face. For

  example:

                 a. In a QuickBooks extraction, an ellipsis, “. . .”, indicates that a field is too short and

                    that information has been cut off. These ellipses appear in multiple places in WIN’s

                    production. An example of this is on page 44 of the                                    .”

                    WIN-02995458. (Ex. M at 44.) The first memo line under the

                                                 reads

                                                                    . . .” Multiplied out,

                    by      equals            . However, the               column for that row is           .

                    A second example appears on the 4th line of the same page, WIN-02995458 (Ex.

                    M at 44), a transaction for                         The memo reads



                    Multiplied out,                   by       equals          .

                 b. The extractions pertaining to South Carolina, WIN-02995556 (Ex. N) and Florida,

                    WIN-01995563 (Ex. O) contain redactions. For instance, on page 3 of the

                                                               WIN-02995558 multiple lines have been

                    redacted in full. (Ex. N at 3.) Additional examples of redactions can be found on

                    pages 1, 2, 7 and 9-14 of the                                       which I understand



  SMRH:4853-0291-8329.1                                  -7-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 7 of 12 PageID #:
                                  32510
                    to be                           . (Ex. O.) I understand the Court Order allowed

                    Defendant to redact passwords or account information (Dkt. 224 at 7), but given

                    these redactions are of lines in the report, it is highly unlikely they are concealing

                    such information.     Similarly, since the redacted information are accounting

                    transactions, the data could not reasonably be expected to be protected by any legal

                    privileges.

                 c. “                    ” were only provided only for South Carolina and Florida.

           19.      As another example of these documents’ “incompleteness” there are multiple

  inconsistencies between the documents that have not been explained. For example:

              a.    The revenues listed “                                  WIN-02995415 (Ex. M) for the

                                                                       (             , WIN-02995465 (Ex.

                    M at 51)) and the                                      (         , WIN-02995466 (Ex.

                    M at 52)) do not, separately or in the aggregate, match the revenue listed in

                                                                  ($              , WIN-02995700 (Ex. O

                    at 138)). These reports both cover                                                  .

              b.    The revenue amount listed “                                ” (WIN-02995415) for

                                                                       , WIN-02995538 (Ex. M at 124)) do

                    not match the revenue amount listed in the

                    document (              , WIN0-02995562 (Ex. N at 7)). The

                                   only covers                                           , so it is unclear

                    why this document has a higher revenue than the “                             ” report,

                    which covers a longer time period.




  SMRH:4853-0291-8329.1                              -8-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 8 of 12 PageID #:
                                  32511
           20.      The inconsistencies described in the preceding paragraph would likely be explained

  or resolved if I had access to WIN’s native QuickBooks (.QBW, .QBA, .QBB) file. The additional

  detail in the source records (i.e., the native QuickBooks file) is needed to understand why the

  discrepancies are occurring, and which of the alternatives is a more accurate amount. Putting aside

  the days of wasted of time involved when using PDF records, it is inherently unfair to ask an

  outside accountant (such as my firm) to provide an accounting answer while the author of the

  information (i.e., WIN) is able to make one-sided criticism(s) using information that WIN did not

  provide.

           21.      WIN’s production of cost information is egregiously inadequate and far from

  “complete.” The single page PDF titled “                                  ,” WIN-02995713 (Ex. Q)

  discussed above in Paragraph 15 contains little detail. Specifically, this document fails to include:

  (1) the period covered by the document, (2) the corresponding revenues for the listed costs, (3) the

  transactions that comprise these totals and (4) any explanation about how these costs were

  categorized. It is also unclear how this document relates to the costs included in WIN’s “

                     , WIN-02995714 (Ex. R), because (i) the two reports use different cost categories,

  different cost descriptions, and different time periods, and (ii) a part of the income statement is

  redacted, Overall, this document is a single piece of paper purporting to cover nearly eight years

  of costs, which appears to be created solely for the purposes of litigation. This page clearly does

  not answer the vast majority of reasonable questions regarding the deductions that WIN apparently

  wishes to make in this disgorgement calculation. One such key question involves the ability to

  analyze whether the costs shown are variable (i.e., the cost changes with additional revenue) or if

  a fixed cost which would not be deductible at all. The lack of relevant information falls well

  outside of what one typically sees from a defendant in this situation.



  SMRH:4853-0291-8329.1                             -9-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 9 of 12 PageID #:
                                  32512
           22.      Additionally, I understand that in their November 25, 2019 Second Supplemental

  Responses to Plaintiff’s Interrogatories, pages 48-49 (Ex. A), WIN specifically identified two

  documents as responsive to ACT’s Interrogatory requests pertaining to costs - the “

                                               , WIN-02995563 (Ex. O) and the “                       ”

                          , WIN-0299556 (Ex. N). However, these two documents only pertain to the

  states of South Carolina and Florida Ready to Work and do not include any cost information

  relating to the other state contracts at issue in this case, Arizona, Kentucky, and West Virginia. It

  appears that none of the documents produced by WIN contain cost information specifically

  pertaining to these states. Without the cost information from these states, no cost deduction is

  calculatable without speculation or unsupported assumptions.

           23.      It is my understanding that after ACT informed WIN that the six documents

  produced on November 25, 2019 were inadequate, WIN asked ACT to list specifically the

  documents or information needed by ACT’s expert and WIN would see if it could produce them.

  I therefore provided ACT with a list of 6 types of financial documents that were outstanding from

  my prior requests, in addition to WIN’s QuickBooks files.

           24.      In addition to the QuickBooks file, the six types of documents I requested included:

  (1) monthly and annual income statements, (2) annual balance sheets, annual statements of cash

  flow, annual trial balances, monthly account payable reports, monthly account receivable reports,

  (3) documents showing WIN’s costs, (4) documents showing WIN’s revenue, (5) documents

  relating to non-assessment revenue, and (6) forward looking estimates.

           25.      In response to these specific requests, WIN did not produce its QuickBooks file,

  which would have likely allowed me to most easily and efficiently address all of the requested

  information. Instead, it produced a spreadsheet identifying 249 documents that it claimed



  SMRH:4853-0291-8329.1                             -10-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 10 of 12 PageID #:
                                   32513
  contained the relevant financial information. My team reviewed each of these documents and they

  were mostly useless.

           26.      For example, WIN produced QuickBooks extracts of weekly A/P and A/R aging

  schedules. We are not sure this was even requested and, even if it were, these are not useful

  because (i) the most recent is October 2018 and (ii) multiple periods are missing. In addition,

  nearly all of these are printed to a PDF, and would require Fulcrum to convert them to a useable

  format in order to perform substantive analysis.

           27.      As another example, WIN produced QuickBooks transactional details, extracted

  into Microsoft Excel, of various profit and loss accounts, but there is information missing from

  many years and even partial months. For example, there is no relevant profit and loss information

  from 2015, 2016, 2018 or 2019, even though that data presumably is available. WIN also produced

  QuickBooks extracts of balance sheets, which like the profit and loss statements, were highly

  irregular and incomplete. Additionally, included throughout WIN’s “new” production were

  multiple largely blank transmittal emails and duplicate production of documents already received

  and reviewed earlier in this case.

           28.      In summary, the records WIN provided to date are incomplete, inconsistent, and

  unduly expensive to use. An outside accountant such as my firm should be afforded use of the

  same records WIN has available when asserting that (1) my calculations are incorrect, and/or (2)

  costs are appropriate to deduct in a disgorgement calculation.



           Executed on this 10th day of April, 2020, at Los Angeles County, California.



                                                        David Nolte



  SMRH:4853-0291-8329.1                          -11-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 11 of 12 PageID #:
                                   32514
                                    CERTIFICATE OF SERVICE

           I hereby certify that on April 10, 2020, a true and correct copy of the foregoing

  DECLARATION OF DAVID NOLTE IN SUPPORT OF PLAINTIFF’S MOTION FOR

  SANCTIONS FOR VIOLATION OF COURT ORDER (RULE 37(B)) was filed electronically.

  Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

  indicated on the electronic filing receipt. All other parties will be served by regular U.S. Mail.

  Parties may access this filing through the Court’s electronic filing system.

                                                 /s/ Laura L. Chapman (Admitted Pro Hac Vice)
                                                 Laura L. Chapman




  SMRH:4853-0291-8329.1                            -12-
Case 3:18-cv-00186-TRM-HBG Document 367-1 Filed 04/10/20 Page 12 of 12 PageID #:
                                   32515
